—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered May 2, 1989, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the police officers’ testimony as to the substance of a radio run was inadmissible is not preserved for appellate review (see, CPL 470.05 [2]; People v *513Nuccie, 57 NY2d 818). In any event, this claim is without merit because the substance of the radio run was introduced only as background evidence to explain why the police officers arrived at the scene and ran after the defendant (see, People v Casanova, 160 AD2d 394).
Nor was the defendant deprived of a fair trial by the fact that several of the prosecution’s witnesses referred to him by his "street” names. Identification was an issue and those were the names by which the witnesses knew the defendant (see, People v Louis, 192 AD2d 558).
We also reject the defendant’s contention that his sentence was unduly harsh and excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review, without merit, or do not warrant reversal (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Miller, Lawrence and Pizzuto, JJ., concur.